          Case 1:19-cv-09033-JGK Document 59 Filed 10/14/20 Page 1 of 4
           Case 1:19-cv-09033-JGK Document 58 Filed 10/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHYTO TECH CORP. d/b/a BLUE CALIFORNIA,

                                    Plaintiff,                             Civil Action No.
                                                                           1: 19-cv-09033-JGK
v.

GIVAUDAN SA,

                                    Defendant.                 J~
---------------------------------------------------------------ff   - -I

                               LIQUIDATING TRUSTEE'S MOTi
                              FOR RETENTION OF LEGAL COUNSEL

         Andrew De Camara, not individually but solely in his capacity as the Court-appointed

liquidating trustee (the "Liquidating Trustee") of BGN Tech LLC ("BGN"), hereby moves this

Court for entry of an Order authorizing the retention of Katten Muchin Rosenman LLP

("Katten") as legal counsel for the Liquidating Trustee, and respectfully represents as follows :

          1.       On September 27, 2019, Phyto Tech Corp. d/b/a Blue California ("Blue Cal")

filed the above-captioned action seeking the appointment of a liquidating trustee pursuant to 6

Del. C. § 18-803 to wind up the affairs of BGN, a limited liability company with members, Blue

Cal and Givaudan SA (" Givaudan", and together with Blue Cal, the "Members").

         2.        On January 28, 2020, the Court entered the Order Regarding Appointment of

Liquidating Trustee [Dkt. No. 44] (the "Order"), appointing the Liquidating Trustee to wind up

BGN. In accordance with paragraph 2 of the Order, the Liquidating Trustee filed the Acceptance

ofAppointment of Liquidating Trustee [Dkt. No. 48] on February 3, 2020.

          3.       Paragraph 11 of the Order authorizes the Liquidating Trustee, in his sole

discretion, to retain legal counsel, subject to notice to the Members and appointment by the

Court, and provides that a Member must file an objection to the retention of the Liquidating



US_ l46129904v l
           Case 1:19-cv-09033-JGK Document 59 Filed 10/14/20 Page 2 of 4
               Case 1:19-cv-09033-JGK Document 58 Filed 10/13/20 Page 2 of 4




Trustee 's proposed counsel within seven days of such notice. (See Order at         ,r   11 .) The Order

further provides that the Liquidating Trustee may use such counsel at their customary hourly

rates, and that any fees and expenses will be paid from the assets of BGN. (See id.)

          4.        The Liquidating Trustee seeks to retain Katten, at its attorneys ' customary hourly

rates, to advise him with respect to his duties in this proceeding. For purposes of disclosure, the

Liquidating Trustee understands that Katten represents an affiliate of Givaudan in matters

unrelated to BGN and this action. The Katten attorneys who will participate in the representation

of the Liquidating Trustee are not involved in the representation of such affiliate.

          5.        The Liquidating Trustee has also conferred with the Members and has been

advised that they do not object to his retention of Katten.

          WHEREFORE, the Liquidating Trustee respectfully requests that this Court grant the

Motion and authorize the employment and retention of Katten as counsel to the Liquidating

Trustee.




US_1 46 129904v l
           Case 1:19-cv-09033-JGK Document 59 Filed 10/14/20 Page 3 of 4
             Case 1:19-cv-09033-JGK Document 58 Filed 10/13/20 Page 3 of 4




Dated: October 13, 2020                 Respectfully submitted,

                                        ls/David A. Crichlow
                                        KATTEN MU CHIN ROSENMAN LLP
                                        David A. Crichlow
                                        575 Madison Avenue
                                        New York, NY 10022
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876
                                        Email: david.crichlow@katten.com

                                        -and-

                                        Peter A. Siddiqui (to be admitted pro hac vice)
                                        Allison E. Yager (to be admitted pro hac vice)
                                        525 W. Monroe Street
                                        Chicago, IL 60661
                                        Ph: (312) 902-5200
                                        Fax: (312) 902-1061
                                        Email: peter.siddiqui@katten .com
                                               allison.yager@katten.com

                                        Proposed Counsel for the Liquidating Trustee




US_ l46 129904v l
          Case 1:19-cv-09033-JGK Document 59 Filed 10/14/20 Page 4 of 4
           Case 1:19-cv-09033-JGK Document 58 Filed 10/13/20 Page 4 of 4




                                      Certificate of Service

        I hereby certify that on October 13, 2020, I electronically filed the foregoing Liquidating
Trustee 's Motion for Retention of Legal Counsel with the Clerk of the United States District
Court, Southern District of New York using the CM/ECF system, which would then
electronically notify all CM/ECF participants on this case.




US_l 46129904v l
